Citation Nr: 1132607	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  07-22 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right ankle disability, and if so, whether the reopened claim should be granted.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar spine disability, and if so, whether the reopened claim should be granted.

3.  Entitlement to service connection for a left ankle disability.

4.  Entitlement to service connection for a bilateral shoulder disability, to include bilateral shoulder degenerative joint disease.

5.  Entitlement to service connection for a bilateral hand disability.

6.  Entitlement to service connection for a bilateral foot disability.

7.  Entitlement to service connection for a cervical spine disability.
8.  Entitlement to service connection for sinusitis.

9.  Entitlement to service connection for bronchitis.

10.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left hip disability, and if so, whether the reopened claim should be granted.

11.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right hip disability, and if so, whether the reopened claim should be granted.

12.  Entitlement to service connection for fibromyalgia.

13.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hearing loss, and if so, whether the reopened claim should be granted.

14.  Entitlement to service connection for tinnitus.

15.  Entitlement to service connection for a psychiatric disability, to include a nervous condition, depression and anxiety.

16.  Entitlement to an increased rating for a right knee disability, currently evaluated as 10 percent disabling.

17.  Entitlement to an increased rating for a left knee disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran had honorable active duty service from January 1981 to December 1984 and from December 1984 to December 1988.  He also had a period of active duty that has been characterized as other than honorable from December 1988 to August 1989.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which continued the 10 percent evaluations for the Veteran's service-connected right and left knee disabilities and denied service connection for a left hip disability, and September 2007 rating decision of the RO in New York, New York, which in pertinent part, denied service connection for fibromyalgia, bilateral shoulder degenerative joint disease, a bilateral hand condition, cervical spine degenerative disc disease, a right hip condition, a right ankle sprain, left ankle degenerative joint disease, a bilateral foot condition, a lumbar spine condition, hearing loss, tinnitus, sinusitis, bronchitis and a personality disorder.  The New York RO currently has jurisdiction.

Although the RO has determined that no new and material evidence has been submitted to reopen the claims for service connection for a right ankle disability, a lumbar spine disability, and hearing loss, the Board must determine on its own whether new and material evidence has been submitted to reopen these claims.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 
The Board finds that in the June 2007 supplemental statement of the case and the September 2007 rating decision, the RO denied the Veteran's claims for service connection for a left and right hip disability on the merits, implicitly finding that new and material evidence had been received warranting reopening of the claims.  However, the Board must still determine on its own whether new and material evidence has been submitted to reopen these claims.  See id.

The Veteran testified before the undersigned at a January 2011 hearing at the RO.  The hearing transcript is of record.  

The issues of entitlement to service connection for a left ankle disability, entitlement to service connection for a bilateral shoulder disability, to include bilateral shoulder degenerative joint disease, entitlement to service connection for a bilateral hand disability, entitlement to service connection for a bilateral foot disability, entitlement to service connection for a cervical spine disability, entitlement to service connection for sinusitis, entitlement to service connection for bronchitis, the reopened claim of entitlement to service connection for a left hip disability, the reopened claim of entitlement to service connection for a right hip disability, entitlement to service connection for fibromyalgia, the reopened claim of entitlement to service connection for hearing loss, entitlement to service connection for tinnitus, entitlement to service connection for a psychiatric disability, to include a nervous condition, depression and anxiety, entitlement to an increased rating for a right knee disability and entitlement to an increased rating for a left knee disability, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed decision issued in August 1990, the RO denied the Veteran's claim for service connection for a right ankle disability.

2.  The evidence associated with the claims file subsequent to the August 1990 denial includes evidence that relates to an unestablished fact necessary to substantiate the clam for service connection for a right ankle disability, is not cumulative or redundant of the evidence previously of record and is sufficient to raise a reasonable possibility of substantiating the claim for service connection for a right ankle disability.

3.  The Veteran has a current right ankle disability that had its onset in service.

4.  In an unappealed decision issued in May 1995, the RO denied the Veteran's claim for service connection for a low back disability.

5.  The evidence associated with the claims file subsequent to the May 1995 denial includes evidence that relates to an unestablished fact necessary to substantiate the clam for service connection for a low back disability, is not cumulative or redundant of the evidence previously of record and is sufficient to raise a reasonable possibility of substantiating the claim for service connection for a low back disability.

6.  The Veteran has a current lumbar spine disability that had its onset in service.

7.  In an unappealed decision issued in May 1995, the RO denied the Veteran's claim for service connection for a bilateral hip disability, secondary to service-connected knee disabilities.

8.  In a June 2007 supplemental statement of the case, the RO denied the Veteran's claim for service connection for a left hip disability on a direct basis.

9.  In a September 2007 rating decision, the RO denied the Veteran's claim for service connection for a right hip disability on a direct basis.

10.  The evidence associated with the claims file subsequent to the May 1995 and June 2007 and September 2007 denials includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for a left hip disability, is not cumulative or redundant of the evidence previously of record and is sufficient to raise a reasonable possibility of substantiating the claim for service connection for a left hip disability.

11.  The evidence associated with the claims file subsequent to the May 1995 and September 2007 denials includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for a right hip disability, is not cumulative or redundant of the evidence previously of record and is sufficient to raise a reasonable possibility of substantiating the claim for service connection for a right hip disability.

12.  In an August 1990 rating decision, the RO denied the Veteran's claim for service connection for hearing loss.

13.  The evidence associated with the claims file subsequent to the August 1990 denial includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for hearing loss, is not cumulative or redundant of the evidence previously of record and is sufficient to raise a reasonable possibility of substantiating the claim for service connection for hearing loss.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim of entitlement to service connection for a right ankle disability.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2010).

2.  A current right ankle disability was incurred in active service.  38 U.S.C.A. § 1110 (West 2002).

3.  New and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2010).

4.  A current lumbar spine disability was incurred in active service.  38 U.S.C.A. § 1110 (West 2002).

5.  New and material evidence has been received to reopen a claim of entitlement to service connection for a left hip disability.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2010).

6.  New and material evidence has been received to reopen a claim of entitlement to service connection for a right hip disability.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2010).

7.  New and material evidence has been received to reopen a claim of entitlement to service connection for hearing loss.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The Board has determined that new and material evidence has been submitted to reopen the claims for entitlement to service connection for a left hip disability, a right hip disability and hearing loss.  Therefore, no further notice or development is needed to assist the Veteran in substantiating this aspect of his claims.  The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision, further assistance is unnecessary to aid the Veteran in substantiating his claims for service connection for a right ankle disability and a lumbar spine disability.

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2010) impose, two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the January 2011 hearing, the issue was identified, and the Veteran was asked about sources of treatment and records that would substantiate his claims for service connection and an increase in his service-connected disabilities.  The Board is remanding the case, in part to obtain records identified at the hearing.

The Veteran reported during the January 2011 hearing, that he had applied for Social Security Administration (SSA) disability benefits.  The United States Court of Appeals for Veterans Claims (Court) has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108- 09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  The Board notes that SSA records were submitted in September 2008 and are currently associated with the claims file.


Claims to Reopen

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The evidence which must be considered in determining whether there is a basis for reopening the claim is that evidence added to the record since the last disposition in which the claim was finally disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).

Right Ankle Disability

The Veteran originally filed a claim for service connection for a right ankle disability in August 1989.  In August 1990, the RO issued a denial of the Veteran's claim, based on a finding that although the Veteran was treated for ankle sprains in service, they were considered to respond to treatment without any residuals noted.  See August 1990 denial.  The Veteran did not file an appeal and the decision became final.  The appellant's current claim to reopen was received in September 2006.

At the time of the August 1990 denial, the evidence of record included service treatment records showing that the Veteran was seen on more than one occasion for an injury to the right ankle, and diagnosed with right ankle sprains.  An X-ray taken in May 1985 showed no acute changes to the right ankle.  There was no right ankle disability noted at the time of the Veteran's separation examination in June 1989.  

The evidence added to the record since the August 1990 denial includes VA outpatient treatment from the VA Medical Center in Albany, New York dated from June 2006 to March 2007 showing that the Veteran was seen for complaints of diffuse arthralgias, and diagnosed with fibromyalgia in relation to his complaints of generalized body pain, including in the ankles.  In addition, treatment records dated from August 2007 to November 2008 show that a MRI of the right ankle conducted in March 2008 revealed a tear of the anterior talofibular ligament, suspected from an old injury, and degenerative arthritic changes involving the ankle joints.  Additional 2008 VA outpatient records show that the Veteran reported chronic bilateral ankle pain for years.  Furthermore, during his January 2011 hearing, the Veteran testified that he has had continued bilateral ankle pain since his initial ankle sprains in service.  

As the prior denial of service connection for a right ankle disability was premised on the absence of any residuals of the Veteran's in-service ankle sprains, the subsequently received evidence showing diagnoses of fibromyalgia and degenerative arthritis relates to an unestablished fact necessary to substantiate the claim, i.e., that the Veteran has a current right ankle disability.  Moreover, the new evidence of a diagnosed right ankle disability, in conjunction with the evidence of reports of right ankle pain for several years since his initial injuries in service in the VA outpatient treatment records, is sufficiently supportive of the claim to raise a reasonable possibility of substantiating the claim.  It is not cumulative.  Accordingly, new and material evidence has been received and the claim of entitlement to service connection for a right ankle disability is reopened.

Low Back Disability

The Veteran originally filed a claim for service connection for a low back disability, secondary to his service-connected right and left knee disabilities in January 1995.  In May 1995, the RO issued a denial of the Veteran's claim, based on a finding that the evidence did not show that the Veteran's back condition was directly related to service or to his service-connected right and left knee disabilities.  See May 1995 denial.  The Veteran did not file an appeal and the decision became final.  The appellant's current claim to reopen was received in September 2006.

At the time of the May 1995 denial, the evidence of record included service treatment records showing that the Veteran was seen for low back pain and back spasms as a result of injuries, including sports injuries and a motor vehicle accident.  In August 1983 he reported a four day history of back pain and was found to have muscle spasms.  In April 1984, he reported a six week history of back pain.  

The evidence also included the report of an April 1995 VA examination showing that the Veteran was found to have lumbosacral paravertebral muscular tightness with spasm.  The examiner did not given an opinion on the etiology of the diagnosed low back disability.

The evidence added to the record since the May 1995 denial includes VA outpatient treatment records from the VA Medical Center in Albany, New York dated from June 2006 to March 2007 and from August 2007 to November 2008, showing that the Veteran was diagnosed with degenerative joint disease of the lumbar spine and fibromyalgia in relation to his complaints of generalized body pain, including in the lower back.  Furthermore, during his January 2011 hearing, the Veteran testified that his current low back problems stem from back strains and back spasms in service.

As the prior denial of service connection for a low back disability was partly premised on the absence of any evidence that the Veteran's low back condition was directly related to service, the subsequently received evidence showing that the Veteran has reported problems with his back since service, relates to an unestablished fact necessary to substantiate the claim, i.e., that the Veteran has a current low back disability which is directly related to service.  

Moreover, the new evidence of a diagnosed low back disability, in conjunction with the evidence of reports of low back pain since his initial injuries in service, is sufficiently supportive of the claim to raise a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that evidence raises a reasonable possibility of substantiating the claim if it would be sufficient to trigger VA's duty to provide an examination).  It is not cumulative.  Accordingly, new and material evidence has been received and the claim of entitlement to service connection for a low back disability is reopened.


Right and Left Hip Disabilities

The Veteran was originally denied service connection for a bilateral hip disability, secondary to his service-connected right and left knee disabilities in an unappealed May 1995 rating decision, based on a finding that the evidence did not show that the Veteran's hip condition (degenerative arthritis) was directly related to his service-connected right and left knee disabilities.  

The Veteran filed a claim for service connection for a left hip disability, secondary to his knee, in November 2005.  His claim was denied in a July 2006 rating decision, based on a finding that there was no new and material evidence to reopen the claim.  

In September 2006, the Veteran filed a claim for service connection for his hip disabilities and several other claimed disabilities.  

In a June 2007 supplemental statement of the case, for the first time, the RO denied service connection for a left hip disability on a direct basis.  Specifically, the RO concluded that service connection for a left hip disability was not warranted because the evidence did not show that the Veteran's diagnosed degenerative arthritis of the hip was related to a service-connected disability or that he had a left hip disability in service or arthritis within one year of his discharge from service.  
Likewise, in a September 2007 rating decision, for the first time, the RO denied service connection for a right hip disability on a direct basis, finding that there was no evidence of a right hip disability in service, and the evidence did not show that his current right hip disability was related to military service.

At the time of the May 1995 denial, the evidence of record included service treatment records which are negative for any evidence of treatment, complaints or diagnosis related to the Veteran's hips and any evidence of a right or left hip disability being diagnosed at the time of his discharge.  The evidence also included the report of an April 1995 VA examination, showing that the Veteran reported bilateral hip pain for several years, and that there was X-ray evidence of degenerative arthritis in the hips.
The evidence added to the record since the May 1995 denial includes VA outpatient treatment records from the VA Medical Center in Albany, New York dated from June 2006 to November 2008, and the report of a February 2006 VA examination showing that the Veteran has reported bilateral hip pain, and been diagnosed by X-ray with diffuse degenerative joint disease in the bilateral hips and also fibromyalgia, in relation to his complaints of generalized body pain, including in the hips.  

The evidence also includes statements from the Veteran wherein he claimed that he had a left hip disability, secondary to his service-connected knee disabilities.  See September 2006 claim and February 2007 notice of disagreement.  

Furthermore, during his January 2011 hearing, the Veteran testified that his current bilateral hip disability developed along with other disabilities, including his bilateral knee disability, as a result of him playing several different sports in service and through other injuries onboard ship while at sea.

As the prior denials of service connection for right and left hip disabilities were partly premised on the absence of any evidence that the Veteran's hip disabilities were related to service, and the absence of any evidence that the Veteran's hip disabilities were related to service-connected disabilities, the subsequently received evidence showing that the Veteran has reported problems with his hips since service, and that his hip problems are related to his service-connected knee disabilities, relates to an unestablished fact necessary to substantiate the claims, i.e., that the Veteran has current right and left hip disabilities which are directly related to service.  

Moreover, the evidence of diagnosed hip disabilities, in conjunction with the new evidence of reports of bilateral hip pain since service and bilateral hip pain in relation to knee pain, is sufficiently supportive of the claims to raise a reasonable possibility of substantiating the claims.  See Shade v. Shinseki.  It is not cumulative.  Accordingly, new and material evidence has been received and the claims of entitlement to service connection a right hip disability and a left hip disability are reopened.

Hearing Loss

In an unappealed August 1990 rating decision, the RO denied service connection for hearing loss based on a finding that there was no evidence in the service treatment records of hearing loss for VA compensation purposes.  The Veteran's current claim to reopen was received in September 2006.

At the time of the August 1990 denial, the evidence of record included service treatment records which are negative for any evidence of hearing loss for VA compensation purposes or tinnitus.  

The evidence added to the record since the August 1990 denial includes outpatient treatment records from the VA Medical Center in Albany, New York dated from August 1993 to November 2008, which are negative for any evidence of complaints, treatment or a diagnosis of hearing loss or tinnitus.  However, during his January 2011 hearing, the Veteran reported that he had current hearing loss, and testified that he had been treated at the VA Medical Center within the past year for his claimed disabilities, which included hearing loss.  

As the prior denial of service connection for hearing loss was premised on the absence of any evidence of hearing loss for VA compensation purposes, the Veteran's report of current hearing loss during his January 2011 hearing, relates to an unestablished fact necessary to substantiate the claim, i.e., that the Veteran has current hearing loss for VA compensation purposes, and in conjunction with his testimony that his hearing loss started in service and has continued, is sufficiently supportive of the claim to raise a reasonable possibility of substantiating the claim.  See Shade v. Shinseki.  It is not cumulative.  Accordingly, new and material evidence has been received and the claim of entitlement to service connection for hearing loss is reopened.


Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).
In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, No. 2009-7075 (Fed. Cir. Sept. 14, 2009).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).



Right Ankle Disability

Service treatment records show that the Veteran was seen on more than one occasion for an injury to the right ankle, and diagnosed with right ankle sprains.  An X-ray taken in May 1985 showed no acute changes to the right ankle.

VA outpatient treatment records from the VA Medical Center in Albany, New York dated from June 2006 to March 2007 show that the Veteran was seen for complaints of diffuse arthralgias, and objective findings showed he was tender all over, including in the neck, shoulders, wrists, knees and ankles.  A March 2008 MRI of the right ankle revealed a tear of the anterior talofibular ligament, suspected from an old injury, and degenerative arthritic changes involving the ankle joints.

The medical evidence documents a current right ankle disability.  The service treatment records document an in-service event.  The Veteran has reported in statements, during outpatient treatment, during examinations, and during his January 2011 Travel Board hearing, that he has had problems with his right ankle since service.  The medical records and the Veteran's statements provide competent evidence of a right ankle injury during active duty and a continuity of symptoms since.  They provide a sufficient basis for establishing service connection.  Davidson, Jandreau, Barr.  

There is evidence against the claim, inasmuch as the contemporaneous record does not document a right ankle disability for many years after service.  The evidence is, however, in at least equipoise.   Resolving reasonable doubt in the appellant's favor, the claim is granted.  38 U.S.C.A. § 5107(b) (West 2002).

Low Back Disability

The Veteran contends that he has a current low back disability related to back injuries in services.  He also testified that he had back spasms in service.  See January 2011 hearing transcript.

Service treatment records show that in April 1984, he was noted to have low back pain related to a back injury.  In August 1983, he reported muscle spasms in his back after playing softball.  In October 1986, the Veteran complained of back pain following a motor vehicle accident.  He was diagnosed at that time with a possible muscle strain to the neck and lower back.  No neurological or sensory defects were noted and X-rays were normal.  In January 1987, he complained of back pain for five days.  In August 1988, he complained of pain in the head, low back and neck.  

On VA examination in April 1995, the Veteran complained of low back pain during range of motion exercises.  He was diagnosed with lumbosacral paravertebral muscular tightness with spasm.  VA outpatient treatment records from the VA Medical Center in Albany, New York also show that the Veteran has been diagnosed with degenerative joint disease of the lumbar spine and fibromyalgia in relation to his complaints of generalized body pain, including in the lower back.

The medical evidence documents a current lumbar spine disability.  The service treatment records document an in-service event.  The Veteran has reported in statements, during outpatient treatment, during examinations, and during his January 2011 Travel Board hearing, that he has had problems with his lower back since service.  The medical records and the Veteran's statements provide competent evidence of a low back injury during active duty and a continuity of symptoms since.  They provide a sufficient basis for establishing service connection.  Davidson, Jandreau, Barr.  

There is evidence against the claim, inasmuch as the contemporaneous record does not document a lumbar spine disability for many years after service.  The evidence is, however, in at least equipoise.   Resolving reasonable doubt in the appellant's favor, the claim is granted.  38 U.S.C.A. § 5107(b) (West 2002).





							(CONTINUED ON NEXT PAGE)
ORDER

Service connection for a right ankle disability is granted.

Service connection for a lumbar spine disability is granted.

New and material evidence has been presented, and the claim for service connection for a left hip disability is reopened.

New and material evidence has been presented, and the claim for service connection for a right hip disability is reopened.

New and material evidence has been presented, and the claim for service connection for hearing loss is reopened.


REMAND

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

The Veteran reported that he injured both his ankles in service.  See January 2011 hearing transcript.  Furthermore, he has complained of pain in both ankles for many years during VA outpatient treatment.

Service treatment records show that the Veteran was treated on several occasions for complaints related to his right ankle.  However, they are negative for any evidence of complaints, treatment or a diagnosis related to the left ankle.  
The Veteran has reported that he injured both his ankles in service.  The post-service medical evidence of record shows that the Veteran was diagnosed on several occasions with fibromyalgia in relation to his complaints of pain in the ankles and other body parts.  However, besides the diagnosed fibromyalgia, there is no evidence of record of a current left ankle disability.  In this regard, the Board notes that a September 2007 X-ray of the left ankle conducted at the VA Medical Center in Albany was normal.  A March 2008 MRI revealed degenerative changes in the ankle joints.  However, the Board notes that on close inspection, the 2008 MRI was limited to the right ankle only.  In fact, the majority of the medical evidence of record, including VA examination reports and outpatient treatment records appear to have focused only on the Veteran's right ankle.  However, as noted above, during his January 2011 hearing, the Veteran testified that he had been treated at the VA Medical Center within the past year for his claimed disabilities.  The most current VA treatment records are dated November 2008, and the record does not show that any additional records have been requested.  VA has an obligation to seek these records, which may show evidence of a currently diagnosed left ankle disability and other evidence pertinent to the Veteran's claim for service connection.  38 U.S.C.A. § 5103A(b),(c) (West 2002); 38 C.F.R. § 3.159(c)(2) (2010).

The Veteran also contends that he has a bilateral shoulder disability which developed as a result of motor vehicle accidents, orthopedic injuries, sports injuries and general overuse, during active military service.  See January 2011 hearing transcript.

Service treatment records show that the Veteran complained of shoulder pain in October 1986, following a motor vehicle accident.  X-rays were within normal limits, and he was diagnosed with a musculoskeletal strain.  In November 1988, he complained of pain in the right shoulder after hitting his hand and shoulder on the wall.  He was diagnosed again with a musculoskeletal strain of the right shoulder.  There is no other evidence of complaints, diagnosis or treatment related to a shoulder disability during service, and no shoulder disability was diagnosed at the time of the Veteran's separation examination in June 1989.  

VA treatment records show evidence of a current left shoulder disability.  Outpatient treatment records from the VA Medical Center in Albany, New York show that the Veteran was diagnosed by X-ray in June 1993 with an acromioclavicular (AC) separation in the left shoulder.  In September 1993 he reported left shoulder pain as a result of a motor vehicle accident in May 1993.  December 1993 private treatment records from the Rehabilitation Center show that the Veteran reported being involved in motor vehicle accidents in 1992 and 1993, during which he sustained injuries.  During VA examination in May 1995, he again reported left shoulder pain as a result of a motor vehicle accident in May 199.  More recent VA outpatient treatment records show that the Veteran has been diagnosed with fibromyalgia in relation to his complaints of pain in the shoulders.  

The medical evidence of record shows that the Veteran has been diagnosed with an AC separation in the left shoulder, which he claims is related to his active military duty.  However, contemporaneous evidence of an ongoing left shoulder disability in the years following service is not of record and the evidence of record also shows that his current left shoulder disability may be related to post-service injuries.  

An examination and opinion are needed to determine the nature and etiology of any currently demonstrated left shoulder disability.  38 U.S.C.A. § 5103A(d) (West 2002).

With regard to the right shoulder, the Board notes that besides the currently diagnosed fibromyalgia, there is no evidence of record of a current right shoulder disability.  However, as noted above, during his January 2011 hearing, the Veteran testified that he had been treated at the VA Medical Center within the past year for his claimed disabilities.  The most current VA treatment records are dated November 2008, and the record does not show that any additional records have been requested.  VA has an obligation to seek these records, which may show evidence of a currently diagnosed right shoulder disability and other evidence pertinent to the Veteran's claim for service connection.  38 U.S.C.A. § 5103A(b),(c) (West 2002); 38 C.F.R. § 3.159(c)(2) (2010).

The Veteran also contends that he has a bilateral hand disability as a result of motor vehicle accidents, sports injuries and falling injuries during active military service.

Service treatment records show that in April 1983, the Veteran injured the fingers of his right hand when he caught them in a hatch.  An X-ray conducted at that time revealed that there was no deformity or pain upon movement and no fracture.  November 1988 treatment records show that the Veteran was noted to have a bump on his right hand and that he reported hitting his hand and shoulder on a wall.  He was diagnosed at that time with a right shoulder strain, but no diagnosis for the hand was made.  The remainder of the Veteran's service treatment records are negative for any evidence of complaints, treatment or a diagnosis related to the hands, and the Veteran's upper extremities were evaluated as normal at the time of his separation examination in June 1989.

The post-service medical evidence of record shows that the Veteran has reported problems with his hands, and that he has been diagnosed with a current bilateral hand disability.  As noted above, VA outpatient treatment records show that the Veteran was seen on several occasions for complaints of generalized body pain, which included the neck, shoulders, wrists, knees and ankles.  There was noted to be objective evidence of tenderness all over, including in the neck, shoulders, wrists, knees and ankles and he was diagnosed with fibromyalgia.  On VA examination in April 1995, the Veteran complained of bilateral hand and wrist pain, with intermittent swelling and stiffness in the thumbs and first fingers, and pain in fingers four and five, bilaterally.  The examiner diagnosed pain in the wrists and hands, etiology unknown, and noted that nerve conduction studies were normal.  VA outpatient treatment records show that in 1993, the Veteran complained of stiffness, numbness, tingling and pain in the hands and wrists.  VA outpatient treatment records also indicate that X-rays of the hands taken in June 2006 revealed mild degenerative changes.  The Veteran also complained of long-standing bilateral hand pain in March 2007.  

The Veteran claims that he sustained injuries to his hands during active duty, and that he has had symptoms of a bilateral hand disability since those injuries.  Service treatment records only show treatment for the right hand, with no chronic residuals noted at discharge.  The post-service medical evidence of record shows that the Veteran has been diagnosed with current bilateral hand disabilities, including fibromyalgia and degenerative arthritis, but the only opinion of record is inconclusive, and was made prior to the Veteran's current diagnoses.  Furthermore, contemporaneous evidence of an ongoing bilateral hand disability in the years following service is not of record.  The medical evidence of record, along with the Veteran's testimony and reports, provide evidence of a current bilateral hand disability that might be related to service, and thereby triggers VA's duty to provide an examination.  

An examination and opinion is needed to determine the nature and etiology of any currently demonstrated right or left hand disability.  38 U.S.C.A. § 5103A(d) (West 2002).

The Veteran also contends that he has a bilateral foot disability related to his active military service.  

Service treatment records are negative for any evidence of complaints, treatment or a diagnosis related to the feet or any related disorder, and there was no indication of a foot disability noted at the time of the Veteran's separation examination in June 1989.

VA outpatient treatment records show that the Veteran complained of chronic ankle and foot pain for many years, and that he was diagnosed with fibromyalgia and arthritis.  A March 2008 radiology report indicates that on X-ray, there was evidence of mild nonspecific degenerative arthritic changes involving the ankle joints and midfoot joints.  However, the report did not indicate which foot it was referring to.

The Veteran claims that he has had problems with his feet since service.  Service treatment records are negative for any evidence of a foot disability.  The post-service medical evidence of records shows that the Veteran has been diagnosed with fibromyalgia related to his complaints of bilateral foot pain, and degenerative arthritis of either the right or left foot.  However, contemporaneous evidence of an ongoing bilateral foot disability in the years following service is not of record.  The medical evidence of record, along with the Veteran's testimony and reports, provide evidence of a current bilateral foot disability that might be related to service, and thereby triggers VA's duty to provide an examination.  

An examination and opinion is needed to determine the etiology of any currently demonstrated left or right foot disability. 38 U.S.C.A. § 5103A(d) (West 2002).  38 U.S.C.A. § 5103A(d) (West 2002).

The Veteran contends that he is entitled to service connection for a cervical spine disability, specifically degenerative disc disease of the cervical spine.  See September 2006 claim and February 2008 notice of disagreement.  He testified during his January 2011 hearing that he believes his current cervical spine disability is related to an injury in service where he severed his ear and a car accident.  

Service treatment records show that in October 1986, the Veteran complained of back pain following a motor vehicle accident.  He was diagnosed at that time with a possible muscle strain to the neck and lower back.  No neurological or sensory defects were noted and X-rays were normal.  In January 1987, he complained of back pain for five days.  In August 1988, he complained of pain in the head, low back and neck.  

VA outpatient treatment records show that the Veteran has been treated for complaints of chronic neck pain.  See outpatient treatment records from the VA Medical Center in Albany, New York dated from June 2006 to March 2007 and from August 2007 to November 2008.  The evidence also shows that the Veteran reported neck pain following a motor vehicle accident in 1992.  There is also evidence in the record indicating that the Veteran was diagnosed by X-ray with degenerative changes in the cervical spine.  In this regard, the Board notes that in the February 2009 statement of the case, the RO noted that November 1997 VA treatment records show complaints of increased pain following a motor vehicle accident, and that X-rays showed minimal degenerative changes at the C5-6 level.  The Board notes that after a thorough review of the claims file, the noted VA treatment records from November 1997 could not be located.

The Veteran's reports of in-service cervical spine injuries and a continuity of symptomatology provide evidence that a current cervical spine disability may be related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  However, contemporaneous evidence of ongoing cervical spine disability in the years following service and competent evidence of a current cervical spine disability is not of record.

An examination and opinion is needed to determine the etiology of any currently demonstrated cervical spine disability.  38 U.S.C.A. § 5103A(d) (West 2002).  38 U.S.C.A. § 5103A(d) (West 2002).

Furthermore, during his January 2011 hearing, the Veteran testified that he had been treated at the VA Medical Center within the past year for his claimed disabilities.  The most current VA treatment records are dated November 2008, and the record does not show that any additional records have been requested.  VA has an obligation to seek these records, which may show evidence of a currently diagnosed cervical spine disability and other evidence pertinent to the Veteran's claim for service connection.  38 U.S.C.A. § 5103A(b),(c) (West 2002); 38 C.F.R. § 3.159(c)(2) (2010).

The Veteran also contends that he developed sinusitis as a result of his active military service.  

Service treatment records show that the Veteran was treated for complaints of nasal congestion and nasal pressure, and diagnosed with sinusitis in January 1989.  He also indicated that he had sinusitis at the time of his separation examination in June 1989.  The Board does note that as stated above, the Veteran's period of service from December 1988 to August 1989 is considered dishonorable.  Accordingly, evidence of a disability during that time cannot be used to support his claim for service connection.  

The post-service medical evidence of record is negative for any evidence of symptoms or treatment related to sinusitis or any other respiratory disorder.  However, during his January 2011 hearing, the Veteran testified that he had been treated at the VA Medical Center within the past year for his claimed disabilities.  The most current VA treatment records are dated November 2008, and the record does not show that any additional records have been requested.  VA has an obligation to seek these records, which may show current diagnoses of sinusitis and other evidence pertinent to the Veteran's claim for service connection.  38 U.S.C.A. § 5103A(b),(c) (West 2002); 38 C.F.R. § 3.159(c)(2) (2010).

The Veteran also contends that he developed bronchitis as a result of his active military service.  

In February 1981, he was noted to have symptoms of red, irritated ears, sinus postnasal drip and congestion, redness in the nose, cough with persistent production and mild rails.  He was diagnosed with a persistent viral illness and it was noted that bronchitis needed to be ruled out.  In April 1984, he was noted to have symptoms of wheezing and congestion and diagnosed with possible bronchitis.

The post-service medical evidence of record is negative for any evidence of symptoms or treatment related to bronchitis or any other respiratory disorder.  However, during his January 2011 hearing, the Veteran testified that he had been treated at the VA Medical Center within the past year for his claimed disabilities.  The most current VA treatment records are dated November 2008, and the record does not show that any additional records have been requested.  VA has an obligation to seek these records, which may show current diagnoses of bronchitis and other evidence pertinent to the Veteran's claim for service connection.  38 U.S.C.A. § 5103A(b),(c) (West 2002); 38 C.F.R. § 3.159(c)(2) (2010).

As noted above, the Veteran also contends that he has right and left hip disabilities related to his active military service.  Specifically, he claims that he injured his hips playing sports and through other injuries onboard ship at sea.  See January 2011 hearing transcript.  

Service treatment records are negative for any evidence of treatment, complaints or diagnosis related to the Veteran's hips and no right or left hip disability was diagnosed at the time of his discharge.  

However, current VA outpatient treatment records and the report of a February 2006 VA examination show that he has been diagnosed by X-ray with diffuse degenerative joint disease in the bilateral hips.  Furthermore, as noted above, he has also been diagnosed with fibromyalgia in relation to his complaints of generalized body pain, including in the hips.

The medical evidence of record contains competent evidence of current right and left hip disabilities.  The Veteran's reports of in-service hip injuries and a continuity of symptomatology provide evidence that current right and left hip disabilities may be related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  However, contemporaneous evidence of ongoing hip disabilities in the years following service is not of record.

An examination and opinion is needed to determine the etiology of any currently demonstrated left or right hip disability. 38 U.S.C.A. § 5103A(d) (West 2002).  38 U.S.C.A. § 5103A(d) (West 2002).

The Veteran contends that his currently diagnosed fibromyalgia is related to his active military service.  Specifically, he claims that he injured himself on several different occasions during service, including during falls onboard ship, playing sports and in motor vehicle accidents, and that since those in-service injuries, he has experienced pain in his body, including in the hips, shoulders, low back and neck.

Service treatment records show that the Veteran was treated during honorable periods of service for complaints of pain in the right ankle, low back, neck and shoulders, as well as the knees.

VA outpatient treatment records show that the Veteran was seen on several occasions for complaints of generalized body pain, including in the neck, shoulders, wrists, knees and ankles.  He was found on objective examination to be tender all over, including in the neck, shoulders, wrists, knees and ankles and diagnosed with fibromyalgia and arthritis of certain joints.  

The medical evidence of record, along with the Veteran's testimony and reports, provide evidence of current fibromyalgia that might be related to service, and thereby triggers VA's duty to provide an examination.  

An examination and opinion is needed to determine the etiology of any currently demonstrated fibromyalgia.  38 U.S.C.A. § 5103A(d) (West 2002).  38 U.S.C.A. § 5103A(d) (West 2002).

As noted above, the Veteran also contends that he has current hearing loss and tinnitus as a result of noise exposure and ear infections in service.  See January 2011 hearing transcript.  

Service treatment records are negative for any evidence of hearing loss for VA compensation purposes or tinnitus.  

The post-service medical evidence of record is also negative for any evidence of complaints, treatment or a diagnosis of hearing loss or tinnitus.  See VA outpatient treatment records from the VA Medical Center in Albany, New York dated from August 1993 to November 2008.

However, during his January 2011 hearing, the Veteran testified that he had been treated at the VA Medical Center within the past year for his claimed disabilities.  The most current VA treatment records are dated November 2008, and the record does not show that any additional records have been requested.  VA has an obligation to seek these records.  38 U.S.C.A. § 5103A(b),(c) (West 2002); 38 C.F.R. § 3.159(c)(2) (2010).

The Veteran also claims that he has a current psychiatric disability which began during active military service.  During his January 2011 hearing, he testified that he became depressed during the end of service after finding out that his wife was unfaithful and also in relation to his numerous orthopedic conditions.  He also testified that he started using drugs at that time as a result of his depression.  See January 2011 hearing transcript.

Service treatment records show that in April 1989, he was admitted into a rehabilitation clinic for drug and alcohol dependency.  He reported using cocaine since late 1986 as a result of severe marital and family problems.  They also show that the Veteran reported experiencing depression or excessive worry on his report of medical history completed at the time of his separation examination in June 1989.  Furthermore, during treatment from July 1989 to August 1989, he was diagnosed with a personality disorder.  As noted above, the Veteran's last period of service from December 1988 to August 1989 is considered to have been dishonorable.  Accordingly, evidence of a disability during that time cannot be used to support his claim for service connection.  However, as noted above, the Veteran reported during his in-service treatment in 1989, that he had been having family and marital problems since 1986.

VA outpatient treatment records show that the Veteran received treatment for substance abuse, and that he was diagnosed with anxiety in December 2006 and depression in July 2006.  SSA records also show that he was diagnosed with a personality disorder during a psychological evaluation in August 2006.

In an unappealed August 1990 rating decision, the RO denied the Veteran entitlement to service connection for a nervous condition, based on a finding that the condition was considered a lifelong disability of a constitutional nature and not a disability for VA compensation purposes.  The Board notes that in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Thus, the Veteran's claim for service connection for a nervous condition is deemed to include any psychiatric disability, including depression and anxiety.  The Board finds that as the RO has never adjudicated the issue in this way, no new and material evidence is required to consider the claim at this time.

The medical evidence of record contains competent evidence of a current psychiatric disability.  The Veteran's reports of in-service psychiatric symptoms and a continuity of symptomatology provide evidence that a current psychiatric disability may be related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  However, contemporaneous evidence of an ongoing psychiatric disability in the years following service is not of record.

An examination and opinion is needed to determine the etiology of any currently demonstrated psychiatric disability.  38 U.S.C.A. § 5103A(d) (West 2002).  38 U.S.C.A. § 5103A(d) (West 2002).

Furthermore, as noted above, during his January 2011 hearing, the Veteran testified that he had been treated at the VA Medical Center within the past year for his claimed disabilities.  VA has an obligation to attempt to obtain these records, which may show more current treatment for a psychiatric disability and other information pertinent to the Veteran's claim for service connection.  38 U.S.C.A. § 5103A(b),(c) (West 2002); 38 C.F.R. § 3.159(c)(2) (2010).

The most recent VA examination in connection with the Veteran's service-connected right and left knee disabilities was conducted in February 2006.  The Veteran has reported that since that time, his disabilities have progressed.  See January 2011 hearing transcript.

Given the Veteran's claims of increased symptomatology, a new VA examination is warranted to determine the current severity of his right and left knee disabilities.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

During his January 2011 hearing, the Veteran reported that he had received treatment for his claimed disabilities, which would include the knees, within the past year.  As noted above, the claims folder does not contain VA treatment records for the period since November 2008.  The procurement of potentially pertinent medical records referenced by the Veteran is required.  As it appears that there may be available VA medical records that are not associated with the claims folder, a remand is required.  See 38 C.F.R. § 3.159(c)(2).

The Veteran is hereby notified that it is the Veteran's responsibility to report for the examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2010).

Accordingly, the case is REMANDED for the following action:

1.  Obtain records from the VA Medical Center in Albany, New York of any treatment for the Veteran since November 2008.  These efforts should be undertaken in accordance with 38 C.F.R. § 3.159(e)(2) (2010).

2.  Obtain an additional copy of records from the VA Medical Center in Albany, New York of treatment for the Veteran in November 1997.  These efforts should be undertaken in accordance with 38 C.F.R. § 3.159(e)(2) (2010).

3.  Afford the Veteran an examination to determine whether he has a current left ankle disability, and if so, whether it is related to service.  Any indicated studies should be performed.

A diagnosis of a left ankle disability should be confirmed or ruled out.  For VA purposes a current disability is shown, if the disability was present at any time during the current appeal period.  If a current left ankle disability is shown, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the current disability had its onset in service or is otherwise the result of a disease or injury in service.  

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions.  If the Veteran's statements are discounted, the examiner should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note whether there is additional evidence that would permit the examiner to provide the needed opinion.

4.  Afford the Veteran an examination to determine the etiology of his current left shoulder disability.  The examiner should provide an opinion as to whether there is a 50 percent or better probability that the current left shoulder disability had its onset in service or is otherwise the result of a disease or injury in service.  

The examiner should review the claims folder and provide a rationale for all opinions and conclusions expressed.  The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions.  If the Veteran's statements are discounted, the examiner should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note whether there is additional evidence that would permit the examiner to provide the needed opinion.

5.  Afford the Veteran an examination to determine whether he has a current right shoulder disability, and if so, whether it is related to service.  Any indicated studies should be performed.

A diagnosis of a right shoulder disability should be confirmed or ruled out.  For VA purposes a current disability is shown, if the disability was present at any time during the current appeal period.  If a current right shoulder disability is shown, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the current disability had its onset in service or is otherwise the result of a disease or injury in service.  

The examiner should review the claims folder and provide a rationale for all opinions and conclusions expressed.  The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions.  If the Veteran's statements are discounted, the examiner should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note whether there is additional evidence that would permit the examiner to provide the needed opinion.

6.  Afford the Veteran an examination to determine the etiology of his current right and left hand disabilities.  The examiner should provide an opinion as to whether there is a 50 percent or better probability that the current right and left hand disabilities had their onset in service or are otherwise the result of a disease or injury in service.  

The examiner should review the claims folder and provide a rationale for all opinions and conclusions expressed.  The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions.  If the Veteran's statements are discounted, the examiner should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note whether there is additional evidence that would permit the examiner to provide the needed opinion.

7.  Afford the Veteran an examination to determine whether he has a current left or right foot disability, and if so, whether they are related to service.  Any indicated studies should be performed.

A diagnosis of a left or right foot disability should be confirmed or ruled out.  For VA purposes a current disability is shown, if the disability was present at any time during the current appeal period.  If a current left or right foot disability is shown, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the current disability had its onset in service or is otherwise the result of a disease or injury in service.  

The examiner should review the claims folder and provide a rationale for all opinions and conclusions expressed.  The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions.  If the Veteran's statements are discounted, the examiner should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note whether there is additional evidence that would permit the examiner to provide the needed opinion.

8.  Afford the Veteran an examination to determine the nature and etiology of any current cervical spine disability.  Any indicated studies should be performed.

A diagnosis of a cervical spine disability should be confirmed or ruled out.  If a cervical spine disability is diagnosed, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the current cervical spine disability is etiologically related to the Veteran's military service.  

The examiner should review the claims folder and provide a rationale for all opinions and conclusions expressed.  The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions.  If the Veteran's statements are discounted, the examiner should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note whether there is additional evidence that would permit the examiner to provide the needed opinion.

9.  Afford the Veteran an examination to determine whether he has current sinusitis, and if so, whether it is related to service.  Any indicated studies should be performed.

A diagnosis of sinusitis should be confirmed or ruled out.  For VA purposes a current disability is shown, if the disease was present at any time during the current appeal period.  If current sinusitis is shown, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the current disease had its onset in service or is otherwise the result of a disease or injury in service.  

The examiner should review the claims folder and provide a rationale for all opinions and conclusions expressed.  The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions.  If the Veteran's statements are discounted, the examiner should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note whether there is additional evidence that would permit the examiner to provide the needed opinion.

10.  Afford the Veteran an examination to determine whether he has current bronchitis, and if so, whether it is related to service.  Any indicated studies should be performed.

A diagnosis of bronchitis should be confirmed or ruled out.  For VA purposes a current disability is shown, if the disease was present at any time during the current appeal period.  If current bronchitis is shown, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the current disease had its onset in service or is otherwise the result of a disease or injury in service.  

The examiner should review the claims folder and provide a rationale for all opinions and conclusions expressed.  The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions.  If the Veteran's statements are discounted, the examiner should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note whether there is additional evidence that would permit the examiner to provide the needed opinion.

11.  Afford the Veteran an examination to determine the etiology of his current left and right hip disabilities.  The examiner should provide an opinion as to whether there is a 50 percent or better probability that the current left and right hip disabilities had their onset in service or are otherwise the result of a disease or injury in service.  

The examiner should review the claims folder and provide a rationale for all opinions and conclusions expressed.  The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions.  If the Veteran's statements are discounted, the examiner should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note whether there is additional evidence that would permit the examiner to provide the needed opinion.

12.  Afford the Veteran an examination to determine the etiology of his current fibromyalgia.  The examiner should provide an opinion as to whether there is a 50 percent or better probability that the current fibromyalgia had its onset in service or is otherwise the result of a disease or injury in service.  

The examiner should review the claims folder and provide a rationale for all opinions and conclusions expressed.  The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions.  If the Veteran's statements are discounted, the examiner should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note whether there is additional evidence that would permit the examiner to provide the needed opinion.

13.  Afford the Veteran an audiology examination to determine whether he has current hearing loss for VA compensation purposes, and if so, whether it is related to service.  Any indicated studies should be performed.

Hearing loss should be confirmed or ruled out.  For VA purposes a current disability is shown, if the disability was present at any time during the current appeal period.  If current hearing loss is shown, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the current disability had its onset in service or is otherwise the result of a disease or injury in service.  

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions.  If the Veteran's statements are discounted, the examiner should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note whether there is additional evidence that would permit the examiner to provide the needed opinion.

14.  Afford the Veteran an examination to determine whether he has current tinnitus, and if so, whether it is related to service.  Any indicated studies should be performed.

Current tinnitus should be confirmed or ruled out.  For VA purposes a current disability is shown, if the disability was present at any time during the current appeal period.  If current tinnitus is shown, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the current disability had its onset in service or is otherwise the result of a disease or injury in service.  

The examiner should review the claims folder and provide a rationale for all opinions and conclusions expressed.  The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions.  If the Veteran's statements are discounted, the examiner should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note whether there is additional evidence that would permit the examiner to provide the needed opinion.

15.  Afford the Veteran an examination to determine the nature and etiology of any current psychiatric disability.  Any indicated studies should be performed.

The examiner should provide an opinion as to whether there is a 50 percent or better probability that a current psychiatric disability is etiologically related to the Veteran's military service.  

The examiner should review the claims folder and provide a rationale for all opinions and conclusions expressed.  The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions.  If the Veteran's statements are discounted, the examiner should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note whether there is additional evidence that would permit the examiner to provide the needed opinion.

16.  Afford the Veteran a VA examination to evaluate the current severity of the right and left knee disabilities.  The examiner should review the claims folder and note such review in the examination report or addendum.

The examiner should report the ranges of right and left knee flexion and extension in degrees.  The examiner should determine whether the right and left knee disabilities are manifested by weakened movement, excess fatigability, incoordination, flare-ups or pain.  Such inquiry should not be limited to muscles or nerves.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare-ups.

If there is pain on motion, the examiner should report the point in the range of motion when the pain becomes apparent.

The examiner should also report whether there is instability or subluxation and express an opinion as to the severity of such instability or subluxation.

The examiner should review the claims folder and provide a rationale for all opinions and conclusions expressed.  The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions.  If the Veteran's statements are discounted, the examiner should provide a reason for doing so.  A Veteran's statements may not be discounted solely on the basis of the lack of confirmation the medical records.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note whether there is additional evidence that would permit the examiner to provide the needed opinion.

17.  The agency of original jurisdiction (AOJ) should review the examination reports to insure that it contains the information and opinions requested in this remand.

18.  If the appeal is not fully granted, the AOJ should issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


